Order filed August 10, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00133-CV
                                   ____________

        MILAGRO DEL CARMEN MONTESINO AVILA, Appellant

                                         V.

                        FIESTA MART, L.L.C., Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-77339

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit F, a surveillance
video and EFPlayer file, which was attached to Plaintiff’s Response to
Defendant’s Motion for Summary Judgment, filed on November 8, 2019 (See
Attached Letter).

      The clerk of the 164th District Court is directed to deliver to the Clerk of this
court the original of Exhibit F, a surveillance video and EFPlayer file, which was
attached to Plaintiff’s Response to Defendant’s Motion for Summary Judgment,
filed on November 8, 2019 (See Attached Letter), on or before August 17, 2021.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Exhibit F, a surveillance video
and EFPlayer file, which was attached to Plaintiff’s Response to Defendant’s
Motion for Summary Judgment, filed on November 8, 2019 (See Attached Letter),
to the clerk of the 164th District Court.



                                              PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.
                                                                                   The Oweyssi Law Firm, PLLC
                                                                          3200 Southwest Freeway, Suite 1100
OWEYSSI
    LAW FIRM, PLLC
                                                                                        Houston, Texas 77027
                                                                        T: (713) 225-2222 F: (713) 766-6911




November 8, 2019

                                                                                   VIA HAND DELIVERY
                                                                                   VIA E-FILE
Harris County Civil Courthouse
201 Caroline, 12th Floor
Houston, Texas 77002

        RE:          Cause No. 2017-77339: Milagro Del Carmen Montesino Avila vs. Fiesta Mart, LLC; In the
                     164th Judicial District of Harris County, Texas.

Dear Sir or Madam:

Enclosed please find Exhibit F (Surveillance Video and EFPlayer file) to Plaintiff’s Response to
Defendant’s Motion for Summary Judgment. Please accept this exhibit as an in camera document for
the record and Judge’s review.

Should you wish to discuss this matter further, please contact me at nick@oweyssilaw.com or (713)
225-2222.

Very truly yours,
                      £




Nick Oweyssi




Enclosure: as stated




                                                                                                      359